Case: 16-11449      Document: 00514099712         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals
                                    No. 16-11449                                  Fifth Circuit


                                  Summary Calendar                              FILED
                                                                           August 2, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

ROBERT BAGGOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-21-9


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Robert Baggott appeals the 188-month sentence imposed following his
guilty plea conviction for conspiracy to possess with intent to distribute a
controlled substance, namely methamphetamine. Baggott argues that the
district court clearly erred in calculating the drug quantity attributable to him
because (1) two of his suppliers were incarcerated during some of the time he
participated in the conspiracy and (2) there was no evidence to support the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11449        Document: 00514099712   Page: 2   Date Filed: 08/02/2017


                                   No. 16-11449

extrapolation of drug purity from the samples of methamphetamine seized at
the time of his arrest.
      We review the district court’s determination of the quantity of drugs
attributable to a defendant, which is a factual finding, for clear error. United
States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). The incarceration
records purporting to show that the sources of Baggott’s methamphetamine
were incarcerated at relevant periods and the interview excerpt from one of
the sources are insufficient to show that the district court’s drug quantity
determination, which was amply supported by reliable information in the
presentence report, was clearly erroneous. See Betancourt, 422 F.3d at 248.
We also reject Baggott’s contention that the court erred by extrapolating the
drug purity from the samples seized when he was arrested. See United States
v. Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012).
      The district court’s findings regarding the drug quantity attributable to
Baggott, as well as the purity level, were “plausible in light of the record as a
whole.” Betancourt, 422 F.3d at 246. Accordingly, the judgment of the district
court is AFFIRMED.




                                         2